                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
RICHARD TUBBY,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §         Case No. 6:16-CV-972-JDK-KNM
                                                §
OFFICER DAVID ALLEN,                            §
                                                §
       Defendant.                               §

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       Plaintiff Richard Tubby, a former prisoner previously confined in the Texas prison

system, through counsel, filed the above-styled and numbered civil rights lawsuit. Plaintiff

moved for the entry of a default judgment against Defendant. Defendant did not respond.

       The Complaint was referred to United States Magistrate Judge K. Nicole Mitchell, who

held a hearing on August 21, 2019, on Plaintiff’s motion to enter default judgment, including

Plaintiff’s request for damages, attorneys’ fees, and taxable costs. Docket No. 98. Judge Mitchell

issued a Report and Recommendation, concluding that a default judgment should be entered

against Defendant Allen, and judgment should be awarded to Plaintiff against Defendant. Docket

No. 100. Judge Mitchell also recommended that Plaintiff should be awarded compensatory

damages in the amount of $300,000 and punitive damages in the amount of $350,000 against

Defendant. Docket No. 100 at 9–15. Judge Mitchell further recommended that Plaintiff should

be awarded attorneys’ fees in the amount of $26,957.50 and nontaxable expenses in the amount of

$584.50, for a total of $27,542.00. Id. at 15–22, 24–26. She finally recommended that Plaintiff

be awarded taxable costs against Defendant in the amount of $478.39. Id. at 23–24.




                                           Page 1 of 3
       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Defendant did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations, has been presented for consideration, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct, and adopts same as the findings and conclusions of the Court. It is accordingly

       ORDERED that the Report and Recommendation of the Magistrate Judge (Docket No.

100) is ADOPTED as the findings and conclusions of the Court. It is further

       ORDERED that DEFAULT JUDGMENT is hereby RENDERED in favor of Plaintiff

Richard Tubby and against Defendant David Allen in the amount of $300,000 for compensatory

damages and $350,000 for punitive damages. It is further

       ORDERED that Plaintiff Richard Tubby is AWARDED attorneys’ fees in the amount of

$26,957.50 and nontaxable expenses in the amount of $584.50, for a total of $27,542.00 against

Defendant David Allen. It is further




                                            Page 2 of 3
       ORDERED that Plaintiff Richard Tubby is AWARDED taxable costs in the amount of

$478.39 against Defendant David Allen. It is further

       ORDERED that Defendant David Allen shall PAY post-judgment interest, to be

calculated and compounded pursuant to 28 U.S.C. § 1961, until paid in full. All motions not

previously ruled on are DENIED.

       So ORDERED and SIGNED this 19th day of September, 2019.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
